Citation Nr: 0705136	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  05-35 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a compensable evaluation for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from October 1950 to July 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Augusta, Maine, which denied the benefit sought on appeal.  
During the course of the appeal, the veteran's claims folder 
was transferred to the RO in Pittsburgh, Pennsylvania.


FINDING OF FACT

Pulmonary function testing show that the veteran's forced 
vital capacity is between 75 and 80 percent of what was 
predicted.


CONCLUSION OF LAW

The criteria for a 10 percent disability evaluation (but not 
higher) for asbestosis have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.97 Diagnostic Code 6833 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in October 2004 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a).  In an April 2006 letter, the RO provided notice of 
the type of evidence necessary to establish an effective date 
for the disability on appeal.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The veteran has been 
afforded a VA examination and there is no pertinent evidence 
which is not currently part of the claims file.  Hence, VA 
has fulfilled its duty to assist the appellant in the 
prosecution of his claim. 

Background

At a November 2004 VA examination, the veteran denied fever 
or night sweats.  He also denied cough or ever having 
episodes of hemoptysis.  He did admit to increasing shortness 
of breath and at this point, felt he could climb only two 
flights of stairs without having to stop and rest.  He denied 
having wheezing and actively ran a fly fishing school and 
shop out of his home.  He also traveled quite frequently on 
fly fishing trips.  It was noted that the veteran had never 
been diagnosed with pneumonia and had no hospitalizations 
related to respiratory problems.  

A chest x-ray in May 2003 was noted to reveal scattered 
calcified pleural plaques but no evidence of basilar fibrosis 
to suggest asbestosis.  Significantly, a November 2003 
computerized tomography scan of the thorax revealed scattered 
bilateral calcified pleural plaques compatible with asbestos 
related disease.  The examiner noted the veteran was seen for 
a pulmonary consultation in November 2003 for excessive 
daytime sleepiness and Epworth sleepiness score of 22 out of 
24.  He underwent four channel cardiopulmonary sleep study in 
April 2004 which revealed obstructive apneas at 129, 
obstructive hypopneas at 274, and a respiratory disturbance 
index at 59.  He was recommended continuous positive airway 
pressure at 11 centimeters.  He had been seen for follow up 
and stated he was still struggling with his full face mask.

Pulmonary function studies revealed a forced vital capacity 
(FVC) of 3.27 or 76 percent compared to 3.34 or 78 percent 
predicted post bronchial dilator therapy.  The forced 
expiratory volume over one second (FEV1) was 2.16 or 76 
percent predicted and 2.38 or 84 percent predicted post 
bronchial dilator therapy.  The ratio of FEV1/FVC was 66 
percent compared to 71 percent post bronchial dilator 
therapy.  The diffusion capacity of the lungs for carbon 
monoxide (DLCO) diffusion capacity of 124.  These findings 
were opined to represent mild restrictive airway disease.  
The examiner noted that there was no evidence of asbestosis 
which was characterized by diffuse interstitial fibrosis.

In October 2005, the veteran submitted a medical statement 
from Marc D. Laufe, M.D., dated February 1998.  The statement 
revealed that the veteran's examination disclosed chest x-
rays and computerized tomography scan findings that were 
consistent with asbestosis and asbestos related pleural 
disease.

Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (emphasis added).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran has been assigned a noncompensable rating for his 
asbestosis under 38 C.F.R. § 4.97 Diagnostic Code 6833.  
Ratings for asbestosis, as with many other diseases of the 
respiratory system, are based upon the results of pulmonary 
function testing.  Accordingly, a 10 percent rating is 
assigned when the FVC is between 75 and 80 percent of what 
was predicted, or where the diffusion capacity of the lungs 
for carbon monoxide/single breath method (DLCO (SB)) is 
between 66 and 80 percent of what was predicted.  A 30 
percent rating is warranted for FVC of 65 to 74 percent, or a 
DLCO (SB) of 56 to 65 percent of the value predicted.

Analysis

The medical evidence shows at a pulmonary function test in 
November 2004, the veteran's FVC was measured as 78 percent 
of predicted.  These findings correspond to a 10 percent 
disability rating under Diagnostic Code 6833.  The veteran's 
pulmonary function tests, however, do not show FVC of 65 to 
74 percent, or a DLCO (SB) of 56 to 65 percent of the value 
predicted which would warrant a 30 percent disability rating.

Therefore, the evidence supports the assignment of a 10 
percent rating for the veteran's service-connected 
asbestosis.  To that extent, the appeal is granted. 





ORDER

A 10 percent rating is granted for asbestosis, subject to the 
law and regulations governing the payment of monetary awards.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


